Name: 2006/499/CFSP Political and Security Committee Decision MONUC SPT/1/2006 of 30 May 2006 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process
 Type: Decision
 Subject Matter: international security;  European construction;  Africa;  Europe
 Date Published: 2006-07-19; 2007-03-16

 19.7.2006 EN Official Journal of the European Union L 197/14 POLITICAL AND SECURITY COMMITTEE DECISION MONUC SPT/1/2006 of 30 May 2006 on the acceptance of third States contributions to the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (2006/499/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2006/319/CFSP of 27 April 2006 on the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (1) (Operation EUFOR RD Congo), and in particular Article 10(2) thereof, Whereas: (1) At the request of the Political and Security Committee and in accordance with the tasking by the European Union Military Committee (EUMC), the EU Operation Commander and EU Force Commander held the Force Generation and Manning Conferences on 3 and 10 May 2006. (2) Following recommendations on a contribution from Turkey by the EU Operation Commander and the EUMC, the contribution from Turkey should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Third States contributions Following the Force Generation and Manning Conferences, the contribution from Turkey shall be accepted for the EU military operation in the Democratic Republic of the Congo in support of MONUC during the election process. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 May 2006. For the Political and Security Committee The Chairperson F.J. KUGLITSCH (1) OJ L 116, 29.4.2006, p. 98.